                                                             40 Broad Street, 7th Floor
                                                             New York, New York 10004
                                                             Telephone: (212) 943-9080
                                                             www.vandallp.com

                                                             Jack L. Newhouse Esq.
                                                             Partner
                                                             jnewhouse@vandallp.com
March 29, 2019

VIA EMAIL
Hon. Ramon E. Reyes, Jr.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                     Re:       Debora Bayne, et al. v. NAPW, Inc., et al.
                               18-CV-3591 (MKB)(RER)

Dear Judge Reyes:

        This firm represents Plaintiffs in the above referenced wage and hour litigation. I write
with consent of Defendants’ counsel to request an adjournment of the upcoming conference,
currently scheduled for April 2, 2019 at 10:30 a.m., to a date that is convenient for the Court. I
make this request because I am currently lead counsel on a trial in another matter, Perez v.
Masonry Services, Inc., 101355/2012, in New York Supreme Court, New York County. I
anticipate that the Perez trial will continue through the next two weeks.

       This is the parties’ first request for an adjournment of a conference. Thank you for your
time and attention to this matter.


                                              Respectfully Submitted,

                                              /s/Jack L. Newhouse, Esq.

cc:   All Counsel of Record (via ECF)
